DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 3-4, 8, 10-11, 15, and 17-18 are pending in this office action. Claims 1, 4, 8, 11, 15, and 18 are amended, and claims 2, 9, and 16 are cancelled, by the response received March 9, 2022. 

Specification
The disclosure is objected to because of the following informalities. Appropriate correction is required.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. Note that reusing an operand in an ISA (for example, by leaving a value in an architectural register to be reused by a subsequent instruction having a same operand specifier value) was widespread before the effective filing date of the claimed invention. Note that using an operand specifier value to specify an operand (e.g., R1) was widespread before the effective filing date of the claimed invention. Note that the word “new”, when in a title, may be deleted when a patent issues (see MPEP 606), and is not descriptive. That which specifically distinguishes the instant operand specifier value from other operand specifier values should be conveyed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4, 8, 10-11, 15, and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “new operand specifier value” in lines 5-6. However, the metes and bounds of this limitation are indefinite. For example, it is unclear as to whether a hypothetical prior art reference which disclosed the exact same invention as the instant application would teach the claim, because such a hypothetical prior art reference would be teaching an “old” (relative to the effective filing date of the instant application) operand specifier value. For example, it is unclear as to whether a hypothetical prior art reference which disclosed the exact same invention as the instant application would teach the claim would depend on whether that hypothetical prior art reference was first to invent such an operand specifier value, or whether that hypothetical prior reference was not the first to invent such an operand specifier value. For example, it is unclear as to whether the value itself is “new” or the behavior that corresponds to the value is “new”. For example, it is unclear as to whether a hypothetical later reference which disclosed the exact same invention as the instant application would infringe on the claim, if, at the time of the hypothetical later reference, the operand specifier value would no longer be considered to be “new”. For example, it is unclear as to whether a hypothetical later reference which disclosed a second version of an ISA, wherein the first version of the ISA 
Claim 1 recites the limitation “the new operand specifier value is used in all instructions in the given instruction format in lieu of defining operands in the given instruction format to have implicit reuse” in lines 8-11. However, the metes and bounds of this limitation are indefinite. For example, it is indefinite as to whether the limitation is conveying that all instructions in the given instruction format specify that the recited retaining be performed by using the new operand specifier value, or whether there are instructions in the given instruction format that, although the given instruction format supports the recited retaining via the new operand specifier value, do not actually comprise the new operand specifier value and do not perform the recited retaining. For example, it is indefinite as to whether and how “in lieu of defining operands in the given instruction format to have implicit reuse” further limits “defining operands in the given instruction format to have implicit reuse”. For example, it is unclear as to whether the scope of the claim requires “defining operands in the given instruction format to have implicit reuse” in some way, and the replacement (manual or automatic) thereof. For example, it is unclear as to whether a hypothetical prior art reference which disclosed the recited new operand specifier value, but not defining operands in the given instruction format to have implicit reuse, could teach the claim language. For example, it is unclear as to whether a hypothetical later reference which disclosed the recited new operand specifier value, but not defining operands in the given instruction format to have implicit reuse, could infringe on the claim.
Claims 3-4 are rejected for failing to alleviate the rejections of claim 1 above.

Claim 4 recites the limitation “the new operand specifier value in the operand specifier field in one or more of a plurality of instructions” in lines 2-3. However, there is insufficient antecedent basis for this limitation in the claims. Note that while a new operand specifier value in an operand specifier field has been previously recited, such has not been recited as being “in one or more of a plurality of instructions”. 

Claim 8 recites the limitation “new operand specifier value” in lines 6-7. However, the metes and bounds of this limitation are indefinite. For example, it is unclear as to whether a hypothetical prior art reference which disclosed the exact same invention as the instant application would teach the claim, because such a hypothetical prior art reference would be teaching an “old” (relative to the effective filing date of the instant application) operand specifier value. For example, it is unclear as to whether a hypothetical prior art reference which disclosed the exact same invention as the instant application would teach the claim would depend on whether that hypothetical prior art reference was first to invent such an operand specifier value, or whether that hypothetical prior reference was not the first to invent such an operand specifier value. For example, it is unclear as to whether the value itself is “new” or the behavior that corresponds to the value is “new”. For example, it is unclear as to whether a hypothetical later reference which disclosed the exact same invention as the instant application would infringe on the claim, if, at the time of the hypothetical later reference, the operand specifier value would no longer be considered to be “new”. For example, it is unclear as to whether a hypothetical later reference which disclosed a second version of an ISA, wherein the first version of the ISA 
Claim 8 recites the limitation “the new operand specifier value is used in all instructions in the given instruction format in lieu of defining operands in the given instruction format to have implicit reuse” in lines 9-12. However, the metes and bounds of this limitation are indefinite. For example, it is indefinite as to whether the limitation is conveying that all instructions in the given instruction format specify that the recited retaining be performed by using the new operand specifier value, or whether there are instructions in the given instruction format that, although the given instruction format supports the recited retaining via the new operand specifier value, do not actually comprise the new operand specifier value and do not perform the recited retaining. For example, it is indefinite as to whether and how “in lieu of defining operands in the given instruction format to have implicit reuse” further limits “defining operands in the given instruction format to have implicit reuse”. For example, it is unclear as to whether the scope of the claim requires “defining operands in the given instruction format to have implicit reuse” in some way, and the replacement (manual or automatic) thereof. For example, it is unclear as to whether a hypothetical prior art reference which disclosed the recited new operand specifier value, but not defining operands in the given instruction format to have implicit reuse, could teach the claim language. For example, it is unclear as to whether a hypothetical later reference which disclosed the recited new operand specifier value, but not defining operands in the given instruction format to have implicit reuse, could infringe on the claim.
Claims 10-11 are rejected for failing to alleviate the rejections of claim 8 above.

Claim 11 recites the limitation “the new operand specifier value in the operand specifier field in one or more of a plurality of instructions” in lines 3-4. However, there is insufficient antecedent basis for this limitation in the claims. Note that while a new operand specifier value in an operand specifier field has been previously recited, such has not been recited as being “in one or more of a plurality of instructions”. 

Claim 15 recites the limitation “new operand specifier value” in lines 7-8. However, the metes and bounds of this limitation are indefinite. For example, it is unclear as to whether a hypothetical prior art reference which disclosed the exact same invention as the instant application would teach the claim, because such a hypothetical prior art reference would be teaching an “old” (relative to the effective filing date of the instant application) operand specifier value. For example, it is unclear as to whether a hypothetical prior art reference which disclosed the exact same invention as the instant application would teach the claim would depend on whether that hypothetical prior art reference was first to invent such an operand specifier value, or whether that hypothetical prior reference was not the first to invent such an operand specifier value. For example, it is unclear as to whether the value itself is “new” or the behavior that corresponds to the value is “new”. For example, it is unclear as to whether a hypothetical later reference which disclosed the exact same invention as the instant application would infringe on the claim, if, at the time of the hypothetical later reference, the operand specifier value would no longer be considered to be “new”. For example, it is unclear as to whether a hypothetical later reference which disclosed a second version of an ISA, wherein the first version of the ISA 
Claim 15 recites the limitation “the new operand specifier value is used in all instructions in the given instruction format in lieu of defining operands in the given instruction format to have implicit reuse” in lines 10-13. However, the metes and bounds of this limitation are indefinite. For example, it is indefinite as to whether the limitation is conveying that all instructions in the given instruction format specify that the recited retaining be performed by using the new operand specifier value, or whether there are instructions in the given instruction format that, although the given instruction format supports the recited retaining via the new operand specifier value, do not actually comprise the new operand specifier value and do not perform the recited retaining. For example, it is indefinite as to whether and how “in lieu of defining operands in the given instruction format to have implicit reuse” further limits “defining operands in the given instruction format to have implicit reuse”. For example, it is unclear as to whether the scope of the claim requires “defining operands in the given instruction format to have implicit reuse” in some way, and the replacement (manual or automatic) thereof. For example, it is unclear as to whether a hypothetical prior art reference which disclosed the recited new operand specifier value, but not defining operands in the given instruction format to have implicit reuse, could teach the claim language. For example, it is unclear as to whether a hypothetical later reference which disclosed the recited new operand specifier value, but not defining operands in the given instruction format to have implicit reuse, could infringe on the claim.
Claims 17-18 are rejected for failing to alleviate the rejections of claim 15 above.

Claim 18 recites the limitation “the new operand specifier value in the operand specifier field in one or more of a plurality of instructions” in lines 4-6. However, there is insufficient antecedent basis for this limitation in the claims. Note that while a new operand specifier value in an operand specifier field has been previously recited, such has not been recited as being “in one or more of a plurality of instructions”. 

Response to Arguments
Applicant on page 10 argues: “Applicants have provided a more clarified title of the invention and amended each noted paragraph to correct the deficiencies noted therein, in accordance with the Examiner's helpful suggestions. Accordingly, each of the objections to the specification are respectfully believed to have been overcome.”
In view of the aforementioned amendments, most of the previously presented objections to the specification are withdrawn. However, the objection to the title remains — see the specification section above.

Applicant on page 11 argues: “In view of these amendments, each of the objections to the drawings are respectfully believed to have been rectified. Accordingly, these objections are respectfully believed to be overcome.”
In view of the aforementioned amendments, the previously presented objections to the drawings are withdrawn.

Applicant on page 12 argues: “In view of each of these amendments, each rejection under 35 U.S.C. 112(a) is believed to have been addressed. Accordingly, Applicants respectfully request these rejections be withdrawn.”
In view of the aforementioned amendments, the previously presented rejections under 35 U.S.C. 112(a) are withdrawn.

Applicant on page 14 argues: “In view of each of these amendments, each rejection under 35 U.S.C. 112(b) is believed to have been addressed. Accordingly, Applicants respectfully request these rejections be withdrawn.”
In view of the aforementioned amendments, the previously presented rejections under 35 U.S.C. 112(b) are withdrawn. However, the aforementioned amendments appear to introduce additional indefinite subject matter — see the Claim Rejections - 35 USC § 112 section above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH E VICARY whose telephone number is (571)270-1314. The examiner can normally be reached Monday to Friday, 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571)270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH E VICARY/Primary Examiner, Art Unit 2182